DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 22, line 10, the reference to the invasive peripheral device including a sensor reader is confusing because the reader has been described as a non-invasive element (see element 150 of Figs. 3 and 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 14, 16-19 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stivoric et al. (Stivoric: Pub. No. 2004/0152957) in view of Najafi et al. (Najafi: Pub. No. 2008/0269573).
Regarding claim 1, Stivoric discloses a physiologic monitoring system (Fig. 1) comprising: a central hub (Fig. 3) in communication with a management portal (controller 115 and/or any personal computer or computing device connected to the system through the Internet such as personal computer 35), wherein the central hub is scalable (see at least par. 0064, Table 1, where multiple sensors from a wide variety may be included; see pars. 0082, 0221 where multiple individuals may become members) to collect data and communicate with the non-invasive peripheral device and the invasive peripheral system such that data from the non-invasive peripheral device and the invasive peripheral system are selectively communicated to the management portal (Fig. 1); and at least one non-invasive peripheral device (10; see pars. 0064-
Regarding the “wherein” clauses pertaining to measured non-invasive physiologic data being communicated to the management portal (see pars. 0071 and 0072; Fig. 1) and used to determine whether to include an invasive peripheral device for use by the patient, lacking any specific structural differences, the intended use of an apparatus fails to saliently distinguish over prior art structure that is at least capable of similar use (see MPEP 2114, II.).  In this case, if one so desired to use the information communicated to the central hub by the system of Stivoric to prescribe an invasive device for the patient, one could use the system of Stivoric to gather the information for clinical specialist analysis and prescription.  Such an action depends on the intent of the clinical specialist reviewing the data.  Stivoric explicitly teaches that the non-invasive peripheral device may be used to activate or deactivate other devices based on measured physiological data, and that information may be transmitted to and received from said “other” devices (par. 0133).  It is further disclosed that “other” devices may include invasive devices such as implantable heart pacemakers (par. 0133).
Regarding the invasive peripheral system including an invasive peripheral device that is an implantable sensor configured for wireless communication with a sensor reader, the sensor reader adapted to measure physiologic data from the implantable sensor placed within the cardiovascular system of the patient, while Stivoric does not explicitly discuss details of the invasive/implantable cardiac pacemaker device referred to in par. 0133, and thus does not specifically refer to an implantable sensor in wireless communication with a sensor reader, it is old and well-known that pacemakers or other 
Claims 2, 3 and 19 are clearly anticipated.
Regarding claim 4, see par. 0220.
Regarding claim 5, a personal computer is considered to include a graphical user interface (see for example par. 0192).  Any generated menu or display interface 
Regarding claim 6, the interface modules that enable the collection of a user’s uploaded data such as discussed in pars. 0087 via communication through the Internet or equivalent communication systems are considered to constitute a reader interface module in communication with the invasive peripheral system.
	Regarding claims 7 and 17, Stivoric discloses that data may be received from a reader interface module (any module allowing collected sensor data to be read when transmitted from the sensor units) in order to perform data analysis (pars. 0085, 0093).  The requisite portion which performs the data analysis is considered a data analysis platform, where the user and/or a third party may be provided with access to the generated data through any management portal connected to the Internet.  
Regarding method claims 8, 14 and 22, note the comments made above concerning the rejection of similar limitations in claim 1.  The step of activating or deactivating a device (where the device may include invasive devices such as pacemakers and implantable drug dispensers capable of transmitting and receiving information) based on measured physiological data such as fairly suggested in the above mentioned par. 0133, is considered to require analysis of the physiological data to determine whether to include (i.e., activate) an invasive peripheral device for use by the patient.  Stivoric in an exemplary fashion indicates that an armband sensor may be used to deactivate a computer controlled thermostat based on detected skin temperature (par. 0133).  The term “devices” in this context is stated as including devices that are implanted in the body of the person using the armband sensor.  
	Regarding claim 9, see at least par. 0077.
	Regarding claims 10, 11, 16 and 23, see at least pars. 0087, 0089 and 0093.
The limitations of method claims 12 and 24 are clearly and explicitly disclosed by Stivoric.
Regarding apparatus claim 18, note the comments made above regarding substantially similar limitations.  Regarding the recitation concerning the central hub being scalable to collect and communicate measurements from the non-invasive peripheral device and the invasive peripheral device such that the central hub functions with only non-invasive peripheral devices, with only invasive peripheral devices, or with both non-invasive and invasive devices, the central hub of Stivoric is considered at least capable of functioning in any of the above manners depending on programming and need.  Lacking any specific structure specifically directed to performing the scalability, .  
Response to Arguments
Applicant's arguments filed October 7, 2021 have been fully considered but they are not persuasive. 
Regarding the rejection under §101, the claims as now amended contain an additional element of an invasive peripheral system including the invasive peripheral device that was determined by using physiological data measured from a patient with the at least one non-invasive peripheral device and communicated to the central hub via a sensor reader.  Said additional element provides a practical application to the abstract idea of using physiological data to determine whether to use an invasive peripheral device.  A related comment applies to method claims which include the additional step of measuring physiologic data with a sensor reader from the patient with the chosen invasive peripheral device placed in the cardiovascular system of the patient.
Regarding the rejection based on prior art, the applicant concludes that while a pacemaker or insulin pump could be comparable to the claimed invasive peripheral device, they are not comparable to the implantable sensor and reader device.  As argued above in the body of the rejection, it is old and well known to include sensors on pacemakers and to read the data with a reader device.  To therefore include such elements in the system of Stivoric would have been considered obvious to those of ordinary skill in the art for all the reasons elaborated above.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stivoric and Najafi as applied to claims 1-12, 14, 16-19 and 22-24 above, and further in view of Goetz (Pat. No. 9,723,987).
Regarding claim 21, while Stivoric teaches to calibrate the non-invasive peripheral device (see e.g., pars. 0177, 0206), he does not discuss calibration of the invasive peripheral device.  Goetz, however, teaches that it is also important and advantageous to calibrate invasive devices remotely through a data analysis platform configured to interface to the peripheral system (see Summary section).  Clearly given the suggestion by Stivoric to calibrate sensors and Goetz’s teaching that invasive sensors also need calibration and can be accomplished through analysis of data transmitted by the invasive device, those of ordinary skill in the art would have considered it a matter of obvious design expediency to allow similar calibration of the invasive peripheral device of Stivoric as well.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose sensor reader methods and apparatus.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954. The examiner can normally be reached alternate Mondays and Wednesday-Friday 9:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
January 14, 2022